ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                      In re Marriage of Brankin, 2012 IL App (2d) 110203




Appellate Court            In re MARRIAGE OF KAREN M. BRANKIN, Petitioner-Appellee and
Caption                    Cross-Appellant, and GARY W. BRANKIN, Respondent-Appellant and
                           Cross-Appellee.



District & No.             Second District
                           Docket No. 2-11-0203


Filed                      March 12, 2012


Held                       The trial court’s award of permanent maintenance in the amount of
(Note: This syllabus       $3,000 per month was affirmed based on petitioner’s current needs,
constitutes no part of     respondent’s current income and his impending reduced employment
the opinion of the court   income, but the summary denial of petitioner’s request that the
but has been prepared      maintenance award be secured by a life insurance policy was vacated and
by the Reporter of         the cause was remanded to allow the trial court to exercise its discretion
Decisions for the          in determining whether respondent should purchase life insurance to
convenience of the         secure his obligation and what terms should be included in such an order.
reader.)


Decision Under             Appeal from the Circuit Court of Winnebago County, No. 07-D-984; the
Review                     Hon. Joseph J. Bruce, Judge, presiding.


Judgment                   Affirmed in part and vacated in part; cause remanded with directions.
Counsel on                  Robert C. Pottinger and Jody L. Beilke, both of Barrick, Switzer, Long,
Appeal                      Balsley & Van Evera, LLP, of Rockford, for appellant.

                            Peter A. Savitski, of Rockford, for appellee.


Panel                       JUSTICE SCHOSTOK delivered the judgment of the court, with opinion.
                            Justices Burke and Birkett concurred in the judgment and opinion.



                                              OPINION

¶1          The respondent, Gary Brankin, appeals from the order of the circuit court of Winnebago
        County awarding the petitioner, Karen Brankin, $3,000 a month in permanent maintenance.
        On appeal, Gary argues that the trial court’s maintenance award was improper. Karen has
        filed a cross-appeal, arguing that the trial court’s maintenance award was insufficient. She
        also argues that the trial court erred in denying her request that the maintenance award be
        secured by a life insurance policy. For the following reasons, we affirm in part, vacate in part,
        and remand for additional proceedings.

¶2                                      I. General Background
¶3          The parties were married on September 12, 1981. They had one child together, Allison,
        who was born in 1984 and is now emancipated. In 2010, Gary was a 58-year-old endodontist
        earning approximately $400,000 a year. Karen was a 55-year-old tenured school teacher for
        the Rockford school system, earning approximately $75,000.
¶4          Karen filed a petition for dissolution of marriage on August 10, 2007. On September 27,
        2010, the parties entered into a marital settlement agreement (MSA) resolving all issues
        except maintenance and life insurance. The MSA provided that Karen was to receive assets
        with a value of between $605,340 and $800,100. This included $55,000 in cash, her Teachers
        Retirement System account (valued at between $330,840 and $526,900), $137,000 in a
        403(b) account, $15,000 in an individual retirement account (IRA), and $67,500 from Gary’s
        401(k) account. Gary received assets that were valued at between $574,000 and $1.8 million.
        The discrepancy in that amount was based on the value of Gary’s medical practice. Karen
        placed the value of the medical practice at $960,000, while Gary placed the value of the
        medical practice at $57,445. Gary also received the marital residence, which had a negative
        equity of between $234,000 and $334,000.
¶5          Beginning September 27, 2010, the trial court conducted a three-day hearing on the issue
        of maintenance and life insurance. At the close of the hearing, the trial court awarded Karen
        $3,000 per month in permanent maintenance. The trial court’s decision indicates that it
        particularly considered (1) the parties’ standard of living during the marriage; (2) Karen’s


                                                  -2-
       need for maintenance; (3) Gary’s current ability to pay maintenance; and (4) Gary’s ability
       to pay maintenance in the future, based on his age and health in light of his recent heart
       attack. The trial court denied Karen’s request that Gary be required to secure the maintenance
       award with a $1 million life insurance policy. The trial court explained that, based on this
       court’s decision in In re Marriage of Feldman, 199 Ill. App. 3d 1002 (1990), it could not
       order Gary to purchase such life insurance. Following the trial court’s ruling, Gary filed a
       timely notice of appeal and Karen filed a timely notice of cross-appeal.

¶6                                           II. Discussion
¶7                                         A. Maintenance
¶8          Gary’s first contention on appeal is that the trial court erred in awarding Karen $3,000
       per month in permanent maintenance. Gary contends that, based on the relevant statutory
       factors in setting maintenance, Karen should not have been awarded any maintenance.
       Karen’s first contention on her cross-appeal is that the trial court’s award of maintenance was
       insufficient. She insists that she should have received a monthly award of $7,000.
¶9          Maintenance is designed to be rehabilitative and to allow a dependent spouse to become
       financially independent. In re Marriage of Haas, 215 Ill. App. 3d 959, 964 (1991).
       “Permanent maintenance, on the other hand, is appropriate where it is evident that the
       recipient spouse is either unemployable or employable only at an income that is substantially
       lower than the previous standard of living.” In re Marriage of Murphy, 359 Ill. App. 3d 289,
       303 (2005). Section 504(a) of the Illinois Marriage and Dissolution of Marriage Act (the
       Dissolution Act) (750 ILCS 5/504(a) (West 2010)) provides that a court is to award
       maintenance in an amount and of a duration as it deems just, after consideration of the
       following factors: the income and property of each party; the needs of each party; the present
       and future earning capacity of each party; any impairment of present and future earning
       capacity of the recipient spouse due to devoting time to domestic duties or forgoing
       opportunities because of the marriage; the time necessary to enable the party seeking
       maintenance to acquire appropriate education, training and employment; the standard of
       living established during the marriage; the duration of the marriage; the age and physical and
       emotional condition of both parties; the tax consequences of the property division; any
       contribution and services by the recipient spouse to the other spouse; any valid agreement
       of the parties; and any other factor that the trial court expressly finds to be just and equitable.
       750 ILCS 5/504(a) (West 2010); In re Marriage of Stam, 260 Ill. App. 3d 754, 756 (1994).
¶ 10        “[I]n awarding maintenance, courts have wide latitude in considering what factors should
       be used in determining reasonable needs, and the trial court is not limited to the factors listed
       in the governing statute.” In re Marriage of Mohr, 260 Ill. App. 3d 98, 106 (1994). “No one
       factor is determinative of the issue concerning the propriety of the maintenance award once
       it has been determined that an award is appropriate.” Murphy, 359 Ill. App. 3d at 304. “When
       determining the amount and duration of maintenance, the trial court must balance the ability
       of the spouse to support himself [or herself] in some approximation to the standard of living
       he [or she] enjoyed during the marriage.” In re Marriage of Shinn, 313 Ill. App. 3d 317, 322
       (2000). A trial court’s determination as to an award of maintenance will not be disturbed on


                                                  -3-
       appeal absent an abuse of discretion. In re Marriage of Dunlap, 294 Ill. App. 3d 768, 772
       (1998).
¶ 11        During the last years of the marriage, the parties had a combined annual income of
       approximately $500,000 and they had assets that, based on some valuations, were worth
       more than $2.5 million. This enabled the parties to enjoy a high standard of living. They
       lived in a home that originally cost $1.3 million. Both parties were able to enjoy traveling on
       Gary’s airplane.
¶ 12        The record is clear that Karen would not be able to maintain the standard of living she
       was accustomed to without some assistance from Gary. Expenses for Karen’s reasonable
       monthly needs, as found by the trial court, were between $6,608 and $7,108, which exceeded
       her monthly income of $6,333. Further, as Gary’s monthly income, based on his salary alone,
       was $30,667, he was able to pay maintenance without greatly affecting his own standard of
       living. Gary argues that the parties’ standard of living during the marriage should be given
       minimal weight because the parties were living beyond their means during the marriage. The
       primary example Gary cites is the $1.3 million home that the parties bought and for which
       he is still personally obligated to pay over $800,000. Gary’s argument is unpersuasive.
       Although the parties might have been living beyond their means during the marriage, we
       believe it would be inequitable to saddle Karen alone with a reduced standard of living,
       especially since Gary earns over $30,000 a month and continues to live in the expensive
       home that, he now complains, the parties should never have purchased.
¶ 13        We also reject Gary’s argument that Karen should not have been awarded maintenance
       because she has a job that pays a good salary of $75,000 and had already been awarded
       marital assets that were worth over $600,000. Gary contends that maintenance should be
       awarded only if the dependent spouse needs assistance to become financially independent.
       See In re Marriage of Heroy, 385 Ill. App. 3d 640, 652 (2008). Based on Karen’s income
       and assets, Gary argues that maintenance was inappropriate because she was already
       financially independent.
¶ 14        We do not disagree with the principle that Gary cites from Heroy. However, whether one
       is able to meet her reasonable needs and become financially independent is still set in the
       context of what the standard of living was during the marriage. See In re Marriage of Culp,
       341 Ill. App. 3d 390, 398 (2003) (reasonable needs must be viewed in light of the standard
       of living established during the marriage); In re Marriage of Tietz, 238 Ill. App. 3d 965, 972
       (1992) (“[t]he benchmark for determination of maintenance is the reasonable needs of the
       spouse seeking maintenance in view of the standard of living established during the
       marriage”). Here, the assets that Karen received in the MSA were generally not income-
       producing. Other than the $55,000 in cash, which could produce some interest income, the
       assets she was awarded could not help her offset the expenses for her monthly needs. Cf. In
       re Marriage of Bratcher, 383 Ill. App. 3d 388 (2008) (trial court’s decision to award
       maintenance to wife was improper in light of $1.6 million in assets that were awarded to
       wife, many of which were income-producing). Further, Karen’s salary, although significant
       at $75,000, was not high enough by itself to allow her to maintain the same standard of living
       she enjoyed during the marriage as part of a household that had a $500,000 annual income.
       Thus, we agree with the trial court that Karen could not meet her reasonable needs, in view

                                                -4-
       of the standard of living established during the marriage, without some assistance from Gary.
¶ 15       Gary further contends that Karen’s maintenance award was excessive because the needs
       she listed in her financial affidavit and testified to were exaggerated. In her financial
       affidavit, Karen listed $7,434 in monthly expenses. Of that amount, Gary complains of
       $5,223. Specifically, Gary complains that the following expenses were excessive: (1) $705
       payable to her mother for a mortgage payment; (2) $128 in healthcare and hospital premiums
       for Gary; (3) $350 for cell phones for four people; (4) $250 for repairs to her condominium;
       (5) $825 for food; (6) $170 for computer supplies; (7) $560 for clothing; (8) $250 for gas;
       (9) $225 for gifts; (10) $650 for charity donations; (11) $530 for vacations; and (12) $580
       in cash.
¶ 16       In its judgment setting maintenance, the trial court specifically considered whether the
       expenses listed in Karen’s affidavit were excessive. The trial court stated:
                “Karen testified that her financial affidavit is an accurate reflection of her needs. I
           agree that the figures listed on her affidavit on the whole represent her actual average
           expenditures over the past three years. However, in evaluating her needs in light of the
           standard of living during the marriage, I find that some listed items are inflated. I will
           give some examples. Karen lists $650 per month ($7,800 annually) as her contribution
           to charity, primarily to Heartland Church. Yet, a review of Plaintiff’s Ex. 2A, the parties’
           joint tax return for 2007, the year the dissolution petition was filed, shows a combined
           total charitable contribution of $6,675, with only $2,810 allocated to Heartland Church,
           out of a total $476,041 of combined taxable income. Karen’s current charitable
           contributions exceed the pattern of giving during the marriage. She also lists $128 per
           month for health insurance for Gary, which terminates upon the entry of the Judgment
           for Dissolution. In addition, items such as $200 per month for furniture repair and
           replacement and $250 per month for condominium repairs are unreasonably high and do
           not represent Karen’s actual needs at this time. Her listing of $170 for continuing
           education includes some reimbursable expenses. Her listing of $175 per month for office
           and computer supplies includes the purchase of items that do not have to be repurchased
           annually, or every three years. I conclude that her budget in some respects is inflated and
           not commensurate with her actual needs in light of the standard of living during the
           marriage.
                The issue of Karen’s expenditures for vacations has been raised in argument. I note
           that Karen lists $530 per month for vacations because she wishes to approximate the trips
           she took with Gary when he traveled on business related conferences. Although Gary has
           been able to enjoy many vacations, his ability to take many of those vacations is because
           he traveled to business related conferences and he was able to combine business with
           pleasure. [In re Marriage of] Murphy, 359 Ill. App. 3d 289 (3d Dist. 2005) calls into
           question the court’s ability to use these business related vacations as part of Karen’s
           standard of living. On the other hand, Gary himself lists $450 per month as his personal
           vacation related expenditures, which presumably does not include the business portions
           of his trips. On balance, I consider Karen’s budgetary expenditure for vacations to be
           somewhat inflated. I find this particular item should be rated at $450, the same as rated
           by Gary.

                                                 -5-
                                                  ***
                I am aware that Karen’s budget is not fully reflective of the diminishment of her
            lifestyle from the lifestyle of the marriage. For example, during the marriage, Karen
            enjoyed living in a much larger home and enjoyed the ability to travel on a private
            aircraft. In both of these respects, Gary has maintained that previous lifestyle. Karen also
            testified that during the separation and even while receiving temporary maintenance, she
            had to borrow money from her mother to pay her condominium expenses. However, her
            condominium payments are listed as part of her monthly budget and I consider them as
            part of Karen’s monthly expenses.
                In summary, Karen’s total budget lists monthly expenditures of $7,434, plus debt
            payments of $608. In my view, a budget more reflective of her actual needs in light of
            the standard of living during the marriage is in the area of $6,000 to $6,500 per month,
            plus $608 for debt payments.”
¶ 17        Based on the trial court’s comments, it is apparent that it agreed with Gary’s assertion
       that many of the expenses that Karen listed in her financial affidavit were inflated. The trial
       court took that into consideration when it lowered Karen’s monthly expenses to what it
       believed they really were. Nonetheless, it is also apparent that the trial court found that
       Karen’s standard of living would be reduced in comparison to what it was during the
       marriage if it set maintenance only at a level that met her current needs. As set forth above,
       it was appropriate for the trial court to consider not only Karen’s current needs but also how
       much maintenance was necessary to allow her to enjoy a standard of living comparable to
       that she enjoyed during the marriage. Culp, 341 Ill. App. 3d at 398.
¶ 18        We next consider Gary’s contention that maintenance was inappropriate in light of his
       age and declining health. Gary testified that he was nearing 60, the age at which most
       endodondists retire. He also testified that his recent heart attack resulted in his working less,
       and hence earning less. Alternatively, Gary argues that, even if the maintenance award was
       appropriate, in light of his age and health the trial court should not have made the
       maintenance award permanent.
¶ 19        We note that in entering its judgment the trial court specifically addressed Gary’s age and
       health. The trial court found that Gary’s heart attack had caused him to change his work
       schedule. The trial court further found that Gary’s work was “physical in nature and his
       health may affect his ability to work in the future.” The trial court’s decision demonstrates
       that it placed significant weight on Gary’s health and age in determining maintenance. As
       noted above, there was a substantial disparity between Gary’s and Karen’s monthly incomes.
       Gary earned over $30,000 a month while Karen earned $6,333. Such a disparity, by itself,
       suggested that the maintenance award to Karen should have been higher. See Dunlap, 294
Ill. App. 3d at 774 (determining that equalizing parties’ incomes in setting maintenance
       would help approximate the standard of living during the marriage). However, as Gary’s
       testimony indicated that his income would likely soon be falling due to his age and health,
       we cannot say that the trial court abused its discretion in setting the maintenance award at
       a lower rate.
¶ 20        In so determining, we reject Gary’s argument that the trial court erred in making the


                                                 -6-
       maintenance award permanent. Here, permanent maintenance was appropriate because Karen
       was not employable at an income that would enable her to maintain her previous standard
       of living. See Murphy, 359 Ill. App. 3d at 303. Further, due to Gary’s substantial assets,
       many of which were income-producing, he would still be able to pay maintenance after
       retirement without significantly affecting his own standard of living. It is apparent that, in
       setting the maintenance award, the trial court considered (1) Karen’s need for permanent
       maintenance; (2) Gary’s substantial assets; and (3) Gary’s health and how much longer he
       would likely continue to work. Based on its consideration of these factors, we do not believe
       that the trial court abused its discretion in determining that the award of maintenance should
       be permanent.
¶ 21        In so ruling, we find Gary’s reliance on Bratcher, Murphy, and In re Marriage of Haas,
       215 Ill. App. 3d 959 (1991), to be misplaced. In Bratcher, the reviewing court found that
       monthly maintenance of $12,500 for 111 months was inappropriate because the wife had
       been awarded substantial assets ($1.6 million, the same as her husband). Bratcher, 383 Ill.
       App. 3d at 388. These assets provided her a monthly income of approximately $14,000.
       Further, the monthly maintenance award was improper because it made the wife’s monthly
       income ($26,500) substantially higher than the husband’s ($14,500). Id. at 389. Here, the
       assets that Karen was awarded were generally not income-producing. Also, the maintenance
       award did not create a situation where her monthly income was higher than Gary’s.
¶ 22        In Murphy, following a 10-year-marriage, the wife was awarded $826,000 in marital and
       nonmarital assets, some of which were income-producing. She was also awarded $15,000
       a month in maintenance for four years. On appeal, the wife argued that she should have
       received monthly maintenance of $46,000 and for a longer period of time in order to
       maintain the standard of living that she enjoyed during the marriage. The reviewing court
       rejected her argument, finding that her expenses were inflated because she sought to enjoy
       the same perks (flying on jets, traveling on yachts) that she did when she was traveling with
       her husband on business. Murphy, 359 Ill. App. 3d at 304. The reviewing court explained
       that there was no requirement that the parties are to permanently maintain the same standard
       of living. Id. at 306. Here, Karen and Gary were married substantially longer than the parties
       in Murphy, and, compared to the wife in Murphy, Karen was awarded relatively few income-
       producing assets and was awarded maintenance at a substantially lower rate, although for a
       longer period of time. Moreover, despite Gary’s insistence to the contrary, based upon his
       ability to pay, the trial court did not abuse its discretion in ordering that he pay maintenance
       in order to help Karen approximate the standard of living that she enjoyed during the
       marriage. Culp, 341 Ill. App. 3d at 398.
¶ 23        In Haas, the wife received $80,468 in marital assets and the husband received $72,964
       in marital assets. The wife’s annual gross income was approximately $14,524 while the
       husband’s was $49,000. The trial court awarded the wife maintenance of $600 per month,
       to be reviewed in 18 months. On appeal, the wife argued that her maintenance award should
       have been higher and for a longer duration. The reviewing court found that permanent
       maintenance was not justified, because the wife had been employed throughout the marriage
       and seemingly had the potential to become self-sufficient. Haas, 215 Ill. App. 3d at 964.
       Further, the reviewing court found that $600 a month in maintenance was sufficient to allow

                                                 -7-
       the wife to maintain her standard of living. Id. at 964-65. Here, in contrast, as set forth above,
       Karen did not have the ability to meet her reasonable needs, based on the standard of living
       established during the marriage, without some assistance from Gary.
¶ 24        In determining that the trial court did not abuse its discretion in setting the monthly
       maintenance award at $3,000, we also reject Karen’s argument that the trial court should
       have awarded her $7,000. Karen argues that the trial court’s award was improper because it
       was not based on all of Gary’s income. Karen further contends that the trial court’s award
       was insufficient because it left a wide disparity between her monthly income and Gary’s
       monthly income.
¶ 25        In its judgment, the trial court noted that Gary argued that his current annual income was
       $300,000. The trial court found that his salary was actually $368,004. The trial court also
       found that Gary had annual rental income of over $30,000, received the benefits of
       contributions from his employer to a pension plan, and also benefitted from his employer
       paying some of his personal expenses (clothing, a health club membership) as part of its
       business expenses. After considering the various factors relevant in awarding maintenance,
       the trial court found that an award of $3,000 per month was “well within Gary’s ability to
       pay, even assuming his employment income is $300,000 annually, as he argued.”
¶ 26        As Karen points out, a trial court’s failure to base its maintenance determination on all
       property is an abuse of discretion. Feldman, 199 Ill. App. 3d at 1006-07. Karen insists that
       the trial court’s decision was improper because it was based on Gary’s annual income being
       $300,000, when clearly it was much higher. Karen’s argument misconstrues the trial court’s
       comments. In setting maintenance, the trial court may properly consider the payor spouse’s
       ability to pay. In re Marriage of Lichtenauer, 408 Ill. App. 3d 1075, 1089 (2011). That is
       what the trial court did when it determined that Gary’s minimum income was $300,000, an
       amount that allowed him to pay maintenance. As the trial court did not purport to make its
       maintenance award a percentage of Gary’s income, the trial court did not abuse its discretion
       in basing Gary’s ability to pay maintenance on a level of income lower than his actual
       income.
¶ 27        We also reject Karen’s argument that the trial court erred in not more equally
       apportioning the parties’ incomes so that she could enjoy a standard of living comparable to
       what she enjoyed during the marriage. In making this argument, Karen relies on Dunlap. In
       that case, the reviewing court equalized the parties’ incomes to approximate their reasonable
       needs in view of the marital standard of living. Dunlap, 294 Ill. App. 3d at 774. Karen argues
       that, if she were awarded maintenance of $7,000, Gary’s monthly income would drop only
       to $23,000, a level still high enough for him to meet all of his needs.
¶ 28        There is no requirement under either the Dissolution Act or Illinois case law that requires
       the equalization of incomes. In re Marriage of Reynard, 344 Ill. App. 3d 785, 791 (2003).
       There is also no such prohibition. Id. Thus, whether a trial court should equalize the parties’
       incomes (or more equally apportion them, as Karen argues in this case) is a matter for the
       trial court’s discretion. For the reasons set forth above, we do not believe that the trial court
       abused its discretion in setting the maintenance award at $3,000. In arguing that their
       incomes should have been more equally apportioned, Karen minimizes Gary’s health


                                                  -8-
       concerns as well as the likelihood that his employment income would be dropping due to his
       age. Thus, although Gary’s current income indicated that he could pay Karen more in
       maintenance, there was not the same certainty with regard to Gary’s future income. As we
       believe that the trial court properly considered Gary’s current income, Karen’s needs, and the
       impact of Gary’s impending reduced employment income, we do not believe that the trial
       court abused its discretion in not setting the maintenance award at a higher level.

¶ 29                                       B. Life Insurance
¶ 30        Karen’s second contention on appeal is that the trial court erred in denying her request
       that her maintenance award be secured by a life insurance policy. Karen acknowledges that
       the trial court relied on this court’s decision in Feldman in determining that it could not
       award her the relief she requested. However, Karen argues that Feldman should no longer
       be viewed as precedential in light of recent case law as well as a shift in public policy that
       favors maintenance awards being secured by life insurance.
¶ 31        In Feldman, we rejected the wife’s argument that the trial court erred in not ordering her
       maintenance award to be secured by the husband’s life insurance. Feldman, 199 Ill. App. 3d
       at 1007. We explained that we agreed with the reasoning of the Appellate Court, Fourth
       District, in In re Marriage of Clarke, 125 Ill. App. 3d 432 (1984). The Clarke court held that,
       absent the parties’ agreement, the court had no authority to order security for the husband’s
       payment of the wife’s unallocated maintenance after his death. Id. at 436. The Clarke court
       explained that post-death life insurance benefits received in lieu of maintenance would
       violate the Dissolution Act because maintenance obligations terminate upon death. Id. The
       Clarke court further expounded that, because a prior version of the Dissolution Act gave the
       trial court discretion in having an award of maintenance supported by reasonable security and
       the current version did not, there was evidence of a legislative intent to withdraw authority
       from the court to require such security. Id. at 437.
¶ 32        The Fourth District subsequently abandoned its decision in Clarke in In re Marriage of
       Walker, 386 Ill. App. 3d 1034, 1049 (2008). The Walker court found that, although the
       Dissolution Act prohibits maintenance payments after a payor’s death, the Dissolution Act
       does not prohibit payments during a payor’s life that have an effect after the payor’s death.
       Id. at 1045. In support of this finding, the Walker court gave the example that trial courts are
       encouraged to award large amounts of property in lieu of maintenance. Property, like
       insurance, is available to the payee after the payor’s death. Id. The Walker court also rejected
       the Clarke court’s finding that a change in the statutory language evidenced an intent by the
       legislature to prohibit a trial court from using its discretion to have a maintenance award
       secured by life insurance. The Walker court explained that the current statute was not simply
       a revision of Illinois law but an adoption of a standardized, uniform act. Id. (citing In re
       Marriage of Vernon, 253 Ill. App. 3d 783, 789 (1993)). “Consequently, such an omission
       should not be construed as evincing a legislative intent to change the law and withdraw the
       court’s authority to order security for maintenance.” Id. at 1045-46 (citing Vernon, 253 Ill.
       App. 3d at 789).
¶ 33        We also note that, effective January 1, 2012, the Illinois General Assembly modified the


                                                 -9-
       Dissolution Act to specifically allow the trial court discretion in ordering a maintenance
       award to be secured by life insurance. Section 504(b-7)(f) of the Dissolution Act now
       provides:
            “An award ordered by a court upon entry of a dissolution judgment or upon entry of an
            award of maintenance following a reservation of maintenance in a dissolution judgment
            may be reasonably secured, in whole or in part, by life insurance on the payor’s life on
            terms as to which the parties agree, or if they do not agree, on such terms determined by
            the court ***.” Pub. Act 97-608, § 5 (eff. Jan. 1, 2012).
¶ 34        Although the trial court was bound to follow this court’s decision in Feldman, we are not.
       In considering the Feldman, Clarke, and Walker courts’ rationales for their decisions, we find
       the Walker court’s decision to be the best reasoned. The Dissolution Act gives the court wide
       discretion in awarding maintenance and dividing marital property in “just proportions.” 750
       ILCS 5/503(d) (West 2010). As the Dissolution Act is to be liberally construed (750 ILCS
       5/102(5) (West 2010)), we believe that the trial court having discretion to award a form of
       security, such as life insurance, for a maintenance obligation is consistent with the purposes
       of the Dissolution Act. Further, we believe that the General Assembly’s recent amendment
       to the Dissolution Act does not change a court’s ability to order that a maintenance award
       be secured by a life insurance policy; rather, the General Assembly’s amendment clarifies
       that the court does have that power. We therefore depart from this court’s decision in
       Feldman. Accordingly, since the trial court did not consider the merits of Karen’s argument
       that her maintenance award be secured by a life insurance policy, we vacate that part of the
       trial court’s decision and remand with directions that it exercise its discretion in determining
       whether Gary should purchase life insurance to secure his maintenance obligations to Karen
       and, if so, in what amount and under what terms it should be ordered. See Pub. Act 97-608,
       § 5 (eff. Jan. 1, 2012).

¶ 35                                   III. Conclusion
¶ 36       For the foregoing reasons, we affirm the trial court’s award of $3,000 a month in
       permanent maintenance to Karen. We vacate the trial court’s decision as to the issue of life
       insurance, and we remand for additional proceedings consistent with this opinion.

¶ 37      Affirmed in part and vacated in part; cause remanded with directions.




                                                -10-